Citation Nr: 1038791	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  09-49 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to January 
1946, including combat service in World War II, and from January 
1948 to January 1950.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision of the RO in 
Phoenix, Arizona, which denied entitlement to TDIU.   

The Veteran testified at a February 2010 hearing at the Phoenix 
RO before the undersigned.  A transcript of the hearing has been 
associated with the file.

The Board notes that the Veteran submitted additional evidence 
after the last Supplemental Statement of the Case (SSOC) was 
issued in July 2010, and did not waive initial consideration of 
this evidence by the agency of original jurisdiction (AOJ) in 
accordance with 38 C.F.R. § 20.1304(c) (2009).  Under 38 C.F.R. 
§ 20.1304, any pertinent evidence accepted directly at the Board 
must be referred to the agency of original jurisdiction (AOJ) for 
initial review unless this procedural right is waived by the 
appellant.  Most of this evidence consists of VA treatment 
records dated from 2006 to 2010 that were already considered by 
the RO.  However, there is one July 2010 VA treatment record 
which was not in the file when the July 2010 SSOC was issued.  In 
this record, the Veteran discussed his feelings of anger and 
interpersonal difficulties, stating that he did not feel he could 
function in a work setting due to his anger, which was a symptom 
of PTSD.  A mental status examination of the Veteran was 
essentially normal and almost identical to previous examinations 
of record.  The psychiatrist's summary of findings is likewise 
identical to findings reported in earlier VA treatment records.  
The newly submitted evidence also includes a September 2010 
letter to the Veteran's representative in Congress which recounts 
facts already related by the Veteran at the February 2010 Board 
hearing and in the VA treatment records.  Thus, the Board finds 
that the evidence submitted after the July 2010 SSOC was issued 
is redundant of evidence already of record when this claim was 
last adjudicated by the RO.  Therefore, the Board will not remand 
this claim for consideration by the AOJ of the newly submitted 
evidence.  In Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991), 
the Court of Appeals for Veterans Claims (Court) held that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  In Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that 
remands which would result in unnecessarily imposing additional 
burdens on VA, with no likely additional benefit flowing to the 
Veteran are to be avoided.  Accordingly, as the newly submitted 
evidence does not add anything pertinent that has not already 
been considered by the RO, the Board will proceed with appellate 
review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's only service-connected disability, PTSD, is not of 
such severity as to preclude him from obtaining and retaining 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating based on 
individual unemployability are not met, and there is no evidence 
to warrant referral for consideration of individual 
unemployability on an extra-schedular basis.  38 C.F.R. §§ 3.340, 
4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

Here, letters dated in November 2006 and December 2008 fully 
addressed all necessary notice elements under the VCAA and were 
sent to the Veteran prior to the initial rating decision in this 
matter.  The letters informed the Veteran of what evidence was 
required to substantiate a claim for TDIU, and of the Veteran's 
and VA's respective responsibilities for obtaining different 
types of evidence in support of his claim.  The Board concludes 
that the duty to notify has been satisfied. 

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  See 
73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element is 
harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the present claim.  The Board concludes that the 
duty to assist has been satisfied with respect to obtaining 
relevant evidence on the Veteran's behalf. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).

Here, pursuant to the Board's June 2007 remand directive, the RO 
provided the Veteran with an appropriate examination in June 
2010.  The Board finds that the VA examination obtained in this 
case is adequate for the purpose of making a decision on this 
claim, as the examiner reviewed the claims file, including the 
medical records contained therein, thoroughly examined the 
Veteran, and provided a complete rationale for the opinion stated 
which is based on the examiner's clinical findings and review of 
the claims file and is consistent with the evidence of record.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination has been met.  By the same 
token, the Board finds that there was substantial compliance with 
its June 2007 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998) (holding that a remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with its 
remand instructions, and imposes upon VA a concomitant duty to 
insure compliance with the terms of the remand); see also D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only 
substantial rather than strict compliance with the Board's remand 
directives is required under Stegall); accord Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).




II. TDIU

The Veteran contends that his service-connected PTSD is of such 
severity that it renders him unemployable and thus entitled to a 
total disability rating.  For the reasons that follow, the Board 
concludes that TDIU is not warranted.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 4.15 (2009).  
Permanent total disability shall be taken to exist when the 
impairment is reasonably certain to continue throughout the life 
of the disabled person.  

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful 
employment is defined as work which is more than marginal and 
which permits the individual to earn a living wage.  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).
In making such a determination, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  See 38 C.F.R. § 4.16(a) (2009).  
If unemployability is the result of a single service-connected 
disability, that disability must be rated at 60 percent or more.  
Id.   If it is the result of two or more service-connected 
disabilities, at least one must be ratable at 40 percent or more, 
with the others sufficient to bring the combined rating to 70 
percent or more.  Id.  

Here, service connection has been established for the Veteran's 
PTSD, which has been rated as 70 percent disabling.  Accordingly, 
the Veteran meets the criteria for schedular consideration of 
entitlement to TDIU.  See id.  The Board notes that service 
connection has not been established for any other disability. 

The Board now turns to the question of whether the Veteran's 
PTSD, by itself, precludes all gainful employment.  In this 
regard, the Court held in Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993), that the sole fact that a Veteran is unemployed or 
has difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it difficult 
to obtain and keep employment.  The question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment.  See 38 C.F.R. § 4.16(a) (1992).  The Board is not 
required to demonstrate that there are specific employment 
opportunities available to the Veteran in order to support denial 
of a TDIU claim.  See Gary v. Brown, 7 Vet. App. 229, 232 (1994).  

The Veteran's VA treatment records and examination reports 
reflect that he was hospitalized in January 2006, February 2006, 
March 2006, and January 2008 for increased symptoms related to 
his PTSD and depression.  

A September 2006 VA treatment record reflects that the Veteran 
reported having panic attacks almost daily.  The Veteran was 
found to have chronic and severe PTSD and assigned a Global 
Assessment of Functioning (GAF) score of 49.  A GAF score of 41-
50 indicates"[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job)."  
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994) (DSM-IV).  

At a December 2006 VA examination, the Veteran reported having 
traumatic memories of his experiences in World War II.  He 
reported being hypervigilant and stated that despite his smiling 
countenance he could get very angry.  He stated that he used to 
have panic attacks but that these were managed with medication.  
He slept about seven hours each night but had trouble waking up.  
The Veteran related that prior to taking medication for his 
psychiatric symptoms he was crying on a daily basis, but that 
currently his crying was rare.  He also stated that he could be 
violent and angry, and that while living in Mexico, even as an 
older man, he would get into a fight every day.  No abnormalities 
were noted on examination apart from the fact that the Veteran's 
judgment had been impaired by PTSD symptoms.  He was diagnosed 
with chronic combat-related PTSD which was in partial remission 
due to medication.  He was assigned a GAF score of 48, indicating 
that he had serious symptoms or serious impairment in social or 
occupational functioning.  See id.  

A July 2008 VA psychiatric treatment record reflects that the 
Veteran's behavior was polite and cooperative and that the 
Veteran was pleasant, very engaging, and personable.  His speech 
was spontaneous, fluid and at a normal pace, and his tone was 
appropriate to topic.  His mood was "better" although when he 
thought about the past it still made him tearful.  His affect 
exhibited no lability or tearfulness.  The Veteran did not have 
suicidal or homicidal ideation, hallucinations, delusions, 
thought insertion or thought withdrawal.  He did not have any 
recent panic symptoms.  He did report nightmares, flashbacks, 
intrusive memories, and avoidance behaviors.  His thought process 
was linear in stream with tight associations.  His insight was 
improving regarding his PTSD.  His judgment was intact.  The 
examiner stated that the Veteran's PTSD symptoms were severe due 
to his combat experiences but that he was doing well on 
medication.  He was diagnosed with chronic and severe PTSD and 
assigned a GAF score of 60.  A GAF score of 60 indicates that the 
Veteran had "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning, (e.g., 
few friends, conflicts with peers or co-workers)."  See id.  

An August 2008 VA treatment record reflects that the Veteran was 
85 years old at the time and resided in an assisted living 
environment.  The Veteran was noted to be very social and active 
for his age with a good sense of humor.  He reported mood swings 
with deep depressions alternating with days in which he did not 
sleep and had racing thoughts.  He felt that his medication and 
assisted living environment helped stabilize his symptoms.  

A January 2009 VA examination report reflects that in January 
2008 the Veteran had an inpatient psychiatric admission.  The 
discharge diagnosis was chronic PTSD with a GAF score of 65.  
According to the DSM-IV, a score of 61-70 indicates that the 
Veteran had "[s]ome mild symptoms (e.g., depressed mood and mild 
insomnia or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but [was] generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.  At the 
examination, the Veteran reported decreased nightmares and 
decreased flashbacks due to his medication regimen.  His last 
suicide attempt was 15 to 20 years prior to the date of this 
examination.  The examiner noted that the Veteran retired at the 
age of 72.  Prior to retirement he had worked for twenty years as 
a maitre d' in a restaurant.   The examiner found that this job 
demonstrated long-term stability.  The Veteran stated that he 
participated in social activities at his assisted living 
facility.  However, he did have an occasional argument with other 
members of the facility.  On examination, the Veteran's 
immediate, recent, and remote memories were satisfactory and no 
other abnormalities were noted.  The examiner summarized that the 
Veteran's current symptoms of PTSD included some mild sleep 
disturbance, nightmares about twice a month, daily intrusive 
thoughts followed by an increase in his level of anxiety, 
occasional flashbacks, occasional outbursts of verbal anger and 
irritability, avoidance behavior, generalized hypervigilant 
behavior, and occasional exaggerated startle response.  The 
Veteran was diagnosed with PTSD and assigned a GAF score of 55 
indicating that he had moderate symptoms or moderate difficulty 
in social or occupational functioning.  See id.
 
A February 2009 VA treatment record reflects that the Veteran was 
considered to be psychiatrically stable but continued to have 
nightmares and irritability at times.

A March 2009 VA treatment record reflects a mental status 
examination showing no abnormalities.  The Veteran was diagnosed 
with chronic PTSD and assigned a GAF score of 60, indicating that 
he had moderate symptoms or moderate difficulty with social or 
occupational functioning.  See id.  

In a February 2010 VA treatment record, the Veteran's treating 
psychiatrist stated that the Veteran's PTSD symptoms 
significantly impacted his ability to function interpersonally 
and professionally.  The psychiatrist did not specify in what 
ways the Veteran's occupational functioning was affected or state 
whether his PTSD symptoms precluded all gainful employment. 

Another February 2010 VA treatment record reflects that the 
Veteran had been very irritable and felt annoyed "at the 
slightest things."  He felt frustrated and felt a loss of 
control.  His case manager stated that he was "not doing well."  
The Veteran interpreted comments from others negatively and had 
lost many jobs in the past due to irritability.  He stated that 
superficially he could be very jovial, but that this disappeared 
quickly if someone bothered him.  He reported poor sleep and 
concentration and stated that he felt jumpy.  A mental status 
examination showed no abnormalities.  The Veteran was diagnosed 
with chronic and severe PTSD and assigned a GAF score of 60, 
indicating that he had moderate symptoms or moderate difficulty 
with social or occupational functioning.  See id.  

At the June 2010 VA examination, the Veteran reported that his 
sleep was sporadic and averages three to five hours each night.  
He also stated that he was often irritable at the assisted living 
facility where he resided.  Specifically, every two or three 
months the Veteran would lose his temper and get "verbally 
upset" with somebody.  The Veteran did not report any ongoing 
startle response or concentration problems.  He denied having any 
suicidal thoughts.  With respect to his occupational history, the 
Veteran reported that he worked in hotels and restaurants for 
most of his career.  He reported that he was fired on five or six 
different occasions for arguments with staff.  He stated that 
these interpersonal difficulties at work took place in the 1960's 
and 1970's.  He denied ever having any physical fights on the 
job.  He also reported being let go when new management took over 
at different facilities where he worked.  With regard to work 
consistency, the Veteran stated that his employment was often 
sporadic.  He related that the last job he held was over twenty 
years prior to the date of the examination.  A this time, he 
worked at a hotel for less than a year.  Thereafter he moved to 
Mexico, but did not report working there.  A mental status 
examination of the Veteran revealed no abnormalities.  The 
examiner also "wondered about exaggeration of symptoms as [the 
Veteran] back-tracked, changed his story, and softened his stance 
on the intensity of symptoms when [the examiner] made further 
inquiries."  The examiner diagnosed the Veteran with chronic 
PTSD and assigned a GAF score of 58, indicating that the Veteran 
had moderate symptoms or moderate difficulty with social or 
occupational functioning.

With respect to the Veteran's employability, the examiner noted 
that the Veteran reported that his temper and proclivity for 
fighting were the primary issues for him when he was working.  
The examiner also noted that the Veteran's reported work problems 
all occurred before he began receiving treatment for PTSD.  The 
examiner stated that the Veteran had been in treatment for PTSD 
for five years and that it appeared that the Veteran had some 
positive response to treatment as evidenced by his report of 
decreased anger.  Additionally, the Veteran's treating 
psychiatrist had found that the Veteran's symptoms were in the 
mild to moderate range of severity and the Veteran's own 
description of his symptoms did not appear excessive or "all 
occupying."  The examiner concluded that the Veteran was not 
unable to work as his symptoms were in the moderate range of 
severity and he had a positive response to medications.  Thus, 
when not considering the Veteran's age or nonservice-connected 
problems, and only focusing on the severity of the Veteran's 
PTSD, the examiner found that it did not prevent all forms of 
employment at the current time if the Veteran were of working 
age. 

A June 2010 VA treatment record reflects that a mental status 
examination of the Veteran was essentially normal, although his 
affect was noted to be "frustrated" and the Veteran reported 
experiencing symptoms consistent with PTSD.  The treating 
psychiatrist concluded that the Veteran's symptoms were severe 
due to PTSD and that although medication had helped the Veteran, 
he was not independent in functioning and had not been able to 
work due to his PTSD symptoms.  The examiner did not give a 
rationale for this statement or explain how the Veteran's PTSD 
symptoms alone, without regard to other factors such as his age 
and physical health issues, prevented him from engaging in any 
substantial gainful employment.  In Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008), the Court held that the probative 
value of a medical opinion comes from its reasoning, and 
therefore neither a VA medical examination report nor a private 
medical opinion is entitled to any weight if it contains only 
data and conclusions.  In light of the fact that examinations of 
the Veteran's mental status have been consistently normal, the 
Board gives little weight to this statement as it is lacking a 
supporting rationale.   

In addition to the medical evidence discussed above, the Board 
has also considered the Veteran's statements regarding his work 
history.  A January 2006 VA treatment record reflects that the 
Veteran worked as a doorman for two weeks in 2005, but left his 
job when he "started to go down," most likely indicating, based 
on the context of the record, that there had been an increase in 
his symptoms of PTSD and depression.  In an August 2006 statement 
and in an August 2006 VA treatment record the Veteran stated that 
he was laid off at the age of 71 or 72.  In an undated VA 
employment information form, the Veteran indicated that he last 
worked from 1967 to 1972 as a host (referred to elsewhere in the 
record as a maitre d') in a hotel restaurant and that his job 
ended when there was a change of ownership of the hotel.  At the 
January 2009 VA examination, the Veteran stated that he had 
retired from his last job at the age of 72.  At the February 2010 
Board hearing, the Veteran testified that his last job was in 
1972 and that he had been fired from that job.  He further stated 
that he had not looked for a job in the last five years as he did 
not believe he would be able to successfully function in a work 
environment due to his PTSD and the interpersonal difficulties it 
causes.  In this regard, the Veteran testified that he had 
sometimes been physically aggressive with the employees he 
supervised when he worked at the hotel restaurant.  

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence shows that the Veteran is not 
incapable of employment by virtue of his PTSD.  Since at least 
July 2008, prior to the date of this claim, the Veteran's 
symptoms and functional limitations have been found to be in the 
moderate range of severity according to the DSM-IV.  Moreover, 
mental status examinations of the Veteran have consistently 
revealed no abnormalities.  Indeed, the June 2010 VA examiner 
felt that the Veteran may have been exaggerating his symptoms.  

There is also no probative evidence showing that the Veteran is 
unable to work due to his PTSD symptoms alone.  While his 
treating psychiatrist stated in the June 2010 VA treatment record 
that the Veteran had not been able to work due to his PTSD 
symptoms, she did not give a rationale for this statement or 
specify how the Veteran's PTSD alone, without regard to other 
factors such as the Veteran's age and physical condition, 
precluded all substantial gainful employment.  Thus, the Board 
gives very little weight to this statement.  See Nieves-
Rodriguez, 22 Vet. App. at 304.  In this regard, the Board is not 
bound to accept any opinion from a VA examiner, private 
physician, or other source concerning the merits of a claim. See 
Hayes v. Brown, 5 Vet App 60 (1993).  The Board finds that the 
treating physician's bare statement that the Veteran is unable to 
work is outweighed by the June 2010 VA examination report, in 
which the examiner, after reviewing the entire claims file and 
examining the Veteran, concluded that the Veteran's PTSD did not 
preclude him from engaging in any form of employment and 
supported this statement with a specific rationale which is 
consistent with the evidence of record.  

The Board has also considered the February 2010 VA treatment 
record reflecting that the Veteran's treating psychiatrist found 
that the Veteran's PTSD symptoms significantly impacted his 
ability to function interpersonally and professionally.  While 
the Board does not doubt that the Veteran's PTSD has 
significantly impacted him, there is no affirmative evidence that 
it renders him unemployable.  As noted above, the psychiatrist 
did not specify in what ways the Veteran's PTSD impacted his 
ability to function professionally or otherwise explain how the 
Veteran's PTSD prevented him from working.  Thus, the Board gives 
little weight to this record as evidence that the Veteran is 
unable to work due to his PTSD.  The June 2010 VA examiner, after 
reviewing the claims file (including the February 2010 VA 
treatment record) and examining the Veteran, found that the 
Veteran's PTSD was not severe enough to prevent him from working 
as the Veteran's symptoms were moderate in nature.  The examiner 
also considered the Veteran's reports of interpersonal 
difficulties in previous employment situations.  However, the 
examiner noted that the Veteran had last been employed prior to 
receiving treatment for PTSD and that the record showed that the 
Veteran's symptoms had improved with medication.  Thus, there is 
no medical evidence showing that the Veteran is unable to work 
solely due to his PTSD symptoms.  Indeed, the July 2010 VA 
examination report affirmatively states that the Veteran's PTSD 
does not bar the Veteran from all forms of employment.  

The Board is also not persuaded by the Veteran's own statements 
that he is unable to work by virtue of his PTSD.  First, the 
Board does not find the Veteran's account of his work history to 
be reliable.  He has stated variably that he retired age 72 
(around 1995), that he was laid off at age 71, and that he was 
laid off in 1972, when he would have been around 50 years old.  
At the February 2010 Board hearing the Veteran stated that he had 
sometimes been physically aggressive with the employees he 
supervised, but at the June 2010 VA examination he denied ever 
being physically aggressive while on the job.  At the January 
2009 VA examination he stated that he had worked for 20 years as 
a maitre d' before retiring, but at the June 2010 VA examination 
he stated that his work history had been sporadic.  The Veteran 
has also sometimes stated that he was laid off from prior jobs 
due to a change in management and at other times stated that he 
was laid off due to his interpersonal difficulties at work.  The 
inconsistency in these statements makes it difficult to assess 
the impact of the Veteran's PTSD on his ability to work.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (holding that when determining 
whether lay evidence is satisfactory, the Board may properly 
consider, among other things, its consistency with other evidence 
submitted on behalf of the Veteran).  Thus, the Board gives 
little weight to the Veteran's statements as evidence that his 
PTSD precludes all gainful employment.  Moreover, as noted by the 
June 2010 VA examiner, the Veteran's interpersonal difficulties 
at work occurred prior to his receiving PTSD treatment, which has 
alleviated his PTSD symptoms to some extent.  Second, as 
discussed above, the Board finds that the medical evidence of 
record does not show the Veteran's PTSD, by itself, has been so 
severe as to prevent him from working since he filed this claim, 
and in fact weighs against such a finding.  Finally, the Veteran 
does not have the medical training or expertise to render a 
competent opinion as whether his PTSD is of such severity as to 
preclude all forms of gainful employment.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Board finds that 
this is a medical determination that is medical nature and 
therefore requires medical expertise.  See id; Barr v. Nicholson, 
21 Vet. App. 303 (2007).  In this case, the medical evidence of 
record does not show that the Veteran's PTSD precludes all forms 
of employment.  Thus, the Board finds that the Veteran's 
statements do not support a finding that the Veteran is entitled 
to TDIU.   

The Board is mindful of the traumatic experiences the Veteran 
underwent in honorably serving his country at the Pacific Theater 
during World War II.  The Board has no doubt that the Veteran has 
been deeply affected by these experiences, as reflected by the 
assignment of a 70 percent disability rating for the Veteran's 
PTSD.  The Board also recognizes that the Veteran has been 
hospitalized in the past for increased symptomatology related to 
his PTSD.  However, the competent evidence of record does not 
show that the Veteran's PTSD, by itself and without regard to age 
and other factors, has debarred the Veteran from engaging in any 
form of substantial gainful employment since he filed this claim.  
See Hatlestad, 5 Vet. App. 524 at 529.  

The Board has also considered whether to refer this case for 
extraschedular consideration.  See 38 C.F.R. § 4.16 (2009).  
However, as discussed above, the Veteran meets the percentage 
requirements for schedular consideration, and there is simply no 
evidence of unusual or exceptional circumstances to warrant 
referral for extra-schedular consideration of a total disability 
rating based solely on the Veteran's service-connected PTSD. 

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance of 
the evidence is against the Veteran's claim that he is incapable 
of performing the mental and physical acts required by employment 
due solely to his service-connected disability.   

As such, the Board concludes that a total disability rating for 
compensation purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has considered 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, the benefit-of-
the-doubt rule does not apply and the claim must be denied.  See 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;Gilbert v. Derwinski, 1 
Vet. App. at 55. 




ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


